DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted September 30, 2020, has been reviewed by the examiner and entered of record in the file. Accordingly, claims 1 and 16 are amended, and claims 8-11 and 17 are cancelled.  Claims 1-7, 12-16 and 18-26 are pending.
2.	Applicant previously elected Group I, claims 1-9 and 13-17, drawn to a method of identifying an agent for treating obesity, liver disease, and/or diabetes, wherein the scope of the invention of the elected subject matter has been limited to the following:
A method of identifying a candidate agent for treating obesity, comprising:
(a)   obtaining an expression level of ClpP in a sample of mammalian 				(human) cells in vitro derived from a subject to obtain a reference value,
(b)    contacting a human cell in vitro from a subject with a test agent that is a 			small molecule,
(c)   measuring RNA expression level activity level of ClpP and quantitative RT-			PCR in the human cell relative to a reference value following the 				contacting,
(c)   determining that the test agent caused a decrease in the RNA expression 			level of ClpP in the sample of human cells of (b) as compared to the 				reference value of (a), and
(d)   administering to said subject a composition comprising the test agent.	   
3.	Groups II (claim 12, drawn to a method of identification and treatment) and Group III, (claims 18-26, drawn to a different method of treatment), remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
4.	The remaining subject matter of claims 1-9 and 13-17 that falls outside of the scope of the elected species above is currently withdrawn from further consideration in part, pursuant to 37 CFR 1.142(b), i.e. claims 2, 5, 6 and 15 are withdrawn in full, and the nonelected species of claims 1, 3, 4, 7, 13, 14, and 16 are withdrawn in part.
Information Disclosure Statement
5.	Applicant’s Information Disclosure Statements (IDS), submitted September 30, 2020, is in compliance with the provisions of 37 CFR 1.97, and have been considered by the examiner.  Please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections- 35 USC § 112, second paragraph
6.	Claims 1, 3, 4, 7, 13, 14, 16 and 17 were previously rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Upon further consideration of Applicant’s amendatory changes in order to clarify the assay steps and method of administration of claims 1 and 16, the previous indefiniteness rejections are withdrawn.
 
withdrawn.

Previous Claim Rejections - 35 USC § 101
9.	 Claims 1, 3, 4, 7, 13, 14, 16 and 17 were previously rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.  
	Upon further consideration of Applicant’s persuasive arguments and amendatory changes, the claim rejections under 35 U.S.C. 101 are withdrawn.

10.	Claims 1, 3, 4, 7, 13, 14, 16 and 17 were previously rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (an abstract idea) without significantly more.  
	Upon further consideration of Applicant’s persuasive arguments and amendatory changes, the claim rejections under 35 U.S.C. 101 are withdrawn.

New Claim Rejections - 35 USC § 112(a)
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 1, 3, 4, 7, 13, 14, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, because the specification, while being enabling for a method of contacting a sample of cells from a subject with the test agent “A2-32-01,” determining that a specified reduction in the expression level and/or activity level of ClpP exists in the sample of cells, and then administering a composition comprising A2-32-01 to said subject, is not considered enabled for the administration of any/all of the other compound species encompassed by “a test agent that inhibits ClpP,” following any decrease in expression/ activity level of ClpP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of contacting a sample of cells from a subject with any/all test agent(s) (alleged by the Specification to any decrease in the expression level and/or activity level of ClpP exists in the sample of cells, followed by administering a composition comprising said test agent to the subject.  
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains a method of contacting a sample of cells from a subject with any/all test agent(s) (alleged by the Specification to act as ClpP inhibitor(s)), determining that any decrease in the expression level and/or activity level of ClpP exists in the sample of cells, followed by administering a composition comprising said test agent to the subject. At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, it would have also been generally assumed that two compounds with similar chemical properties would exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and 
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
	The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (page 794, column 1).  By that point, as noted by Thiel (Nature Biotechnol 2004), “libraries are small and hit rates are on the order of one in ten” (page 517, column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of ClpP inhibitors wherein, as disclosed by Hackl et al (JACS 2015), a screen of a library of more than 137,000 small molecules identified only 5 five highly potent ClpP inhibitors (please see the Abstract).
	Regarding the degree of decrease in the expression and/or activity level of ClpP in the sample of cells as compared to the reference value, neither the Specification nor the closest relevant art provides a standard for ascertaining the requisite degree of decrease of expression/ activity level of ClpP.  This ambiguity in the measured reduction of ClpP levels dramatically lessens the predictability of any candidate test agent’s ability to treat obesity, for example.
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses one “test agent” as a candidate ClpP inhibitor, “A2-32-01” in an in vitro assay in Example 8, wherein murine cells are treated with said agent, and in vivo Examples 9-12, wherein said agent is administered to mice, please see pages 46-48.
 	Applicant does not provide any working examples of the degree of measured decrease in activity/and or expression level of ClpP in a sample of cells derived from a subject.
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of contacting a sample of cells from a subject with any/all test agent(s) (alleged by the Specification to act as ClpP inhibitor(s)), determining that any decrease in the expression level and/or activity level of ClpP exists in the sample of cells, followed by administering a composition comprising said test agent to the subject.  Considering that test agent(s) that are alleged to act as ClpP inhibitor(s) encompasses hundreds of thousands of candidate agents, and potentially millions of agents since the degree of decrease in ClpP levels in step (d) has not been specified or limited, it is evident that the claims are broad.  Yet, as discussed above, the instant Specification discloses only one compound species encompassed by “ClpP inhibitor” as recited by the claims.  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of contacting a sample of cells from a subject with any/all test any decrease in the expression level and/or activity level of ClpP exists in the sample of cells, followed by administering a composition comprising said test agent to the subject.  Since identifying any test agent which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex (in this case the expression/ activity level of ClpP), the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the extreme broadness of steps (a)-(e) with respect to the disclosure, since any/all test agent(s) that cause any measurable decrease in the expression/ activity level of ClpP in a sample of cells encompasses hundreds of thousands of candidate agents, and potentially millions, whereas the instant Specification discloses only one such test agent exerting the disclosed activity (and the requisite degree of decrease in ClpP expression/ activity level is ambiguous).  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of thousands of potential test agents would exert the alleged activity based on the limited disclosure of one active compound.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, as evidenced by Hackl et al (JACS 2015), ClpP inhbitors in particular, 
	Thus, in order to identify usable test agents, the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the one disclosed compound as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Anderson, page 794, column 1) and “hit rates are on the order of one in ten” (Thiel, page 517, column 2).  Given the unpredictability of ClpP inhibitors in particular, as evidenced by Hackl et al, it is highly unpredictable whether any potential test agent that causes a specified decrease in ClpP expression level, as identified by rational drug design based on the instant disclosure would, in fact, be usable.  Whether all other compounds causing any measurable decrease in ClpP expression level (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of thousands, and potentially millions, of potential test agents are usable based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  

16.	Claim 16 is rejected under 35 U.S.C. 112(a), because the specification, while being while being enabling for a method of contacting a sample of cells from a subject with the test agent “A2-32-01,” determining that a specified reduction in the expression level and/or activity level of ClpP exists in the sample of cells, and then administering a composition comprising A2-32-01 to said subject, does not reasonably provide enablement for measuring a decrease in the activity level of ClpP by measuring an increase in one or more proteins, (wherein TRAP1 is elected).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered when determining whether a disclosure meet the enablement requirement of 35 U.S.C. §112, first paragraph, were described in the previous Office Action.	The eight In re Wands factors are applied to the instant claims, as follows:
	The Nature of the Invention: 	As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of contacting a sample of cells from a subject with any/all test agent(s) (alleged by the Specification to act as ClpP inhibitor(s)), determining that any decrease in the expression level and/or activity level of ClpP exists in the sample of cells by measuring an increase in TRAP1 protein, followed by administering a composition comprising said test agent to the subject.  
The Breadth of Claims:  The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  MPEP §2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  Applicants are claiming a methods of treating a seizure disorder in a human patient comprising administering the recited lacosamide modified release formulation comprising components (i), (ii) and (iii), encompassing a broad range of release profiles.  The text of claim 16 does not specify or enumerate the potential test agent(s), or specify the degree of decrease in ClpP, nor the degree of increase in TRAP1, as claimed.  As noted earlier, the applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  In view of this rule, claim 16 encompass a broad scope of any/all test agent(s) (alleged by the Specification to elevate TRAP1 levels), determining that any decrease in the expression level and/or activity level of ClpP exists in the sample of cells, followed by administering a composition comprising said test agent to the subject.  Considering that test agent(s) that are alleged to elevate TRAP1 encompasses hundreds of thousands of candidate agents, and potentially millions of agents since the degree of increase in TRAP1 levels and decrease in ClpP levels in step (d) has not been specified or limited, it is evident that the claims are broad.  Yet, as discussed above, the instant Specification one compound encompassed by “ClpP inhibitor” and does not disclose examples of compounds that increase TRAP1 levels.
The State of the Prior Art and
The Predictability of Lack thereof in the Art: In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to identifying a candidate test agent for potential treatment of a metabolic disorder (in this case a small molecule ClpP inhibitor for the treatment of obesity) by increasing levels of a protein, whether or not upregulating the pathway of said protein (i.e. TRAP1) would make a difference in the treatment of the disorder.  The state of the art is that reprogramming metabolic pathways is complicated, presenting many disadvantages including difficulty in regulating gene expression, protein translation etc  please see Lisanti et al (Cell Reports 2014), under “Introduction,” p.671.  Further, Lisanti et al demonstrate that deletion of TRAP1 in knockout mice actually resulted in reduced incidence of obesity (please see under “Summary,” p.671).  This is contrary to Applicant’s assertion that an increase in TRAP1 protein reflects a decrease in ClpP, thus indicating a candidate agent for the treatment of obesity.
Even though ClpP inhibitors such as A2-32-01 may have been identified as having therapeutic activity in the treatment of obesity, as a practical matter, determining their use as potential therapeutic agents by measuring an increase in TRAP1 remains extremely unpredictable.  Applicant has not specified how the recited method arrives at the recited outcome of measuring an increase in TRAP1 protein in order to identify an agent for treating obesity, which is substantially different than that disclosed by the prior art.
It is noted that the pharmaceutical art generally is unpredictable, requiring each In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed in order to satisfy the statute. 
Thus, one of skill in the art is unable to fully predict the possible result of treating obesity by measuring an increase in TRAP1 protein in order to reflect a decrease in ClpP expression level.
The Relative Skill of Those in the Art: Those practitioners who treat metabolic disorders of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
The Amount of Direction or Guidance Present and
the Presence or Absence of Working Examples: Applicant provides a few assay examples which demonstrate effects of administering the ClpP inhibitor A2-32-01 to obese mice (Examples 9-12), but do not support the claim to identifying a candidate ClpP inhibitor by measuring an increase in TRAP1 protein. 
The Quantity of Experimentation Necessary: When considering the claim of identifying a candidate agent for treating obesity encompassed by claim 1, using the recited assay of claim 16, in the context of the state of the art at the time of the invention, the absence of direction or working examples in the Specification, and the unpredictability of identifying an effective therapeutic agent by measuring an increase in a protein that that is substantially different than the result demonstrated by the prior art in Lisanti et al, one skilled in the art would require an undue quantity of 
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
After applying the Wands factors and analysis to the instant claims, in view of the Applicant’s entire disclosure and the state of the art, in view of the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed would not be enabled by the written disclosure.  Thus, the specification fails to provide sufficient support for the use of the assay encompassed by claim 16.  

New Claim Rejections - 35 USC § 112(b)
17.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


18.	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent test agent” in step (e), and the claim also recites “(inhibitor of ClpP)” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Conclusion
19. 	In conclusion, claims 1-7, 12-16 and 18-26 are pending in the application. Claims 2, 5, 6, 12, 15 and 18-26 are presently withdrawn from consideration as directed to non-elected inventions.  Claims 1, 3, 4, 7, 13, 14, and 16 are rejected.  No claim is presently allowed.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628
January 26, 2021